MUTUAL GENERAL RELEASE


THIS MUTUAL GENERAL RELEASE, is made as of the 20th day of April, 2012 by and
among: A TO Z HOLDINGS, LLC, a Florida Limited Liability Company (“A TO Z”),
PRIME EQUITY FUND IV LLC, a Delaware Limited Liability Company (“PRIME”),
INFINITE ALPHA, INC., an Illinois Corporation (“INFINITE”), JRC LIMITED INC., a
Florida Corporation (“JRC”), CLARE LLC, an Illinois Limited Liability Company
(“CLARE”), DAVID FIDLER, a resident of Chicago, Illinois (“FIDLER”), ERIK
TUCKER, a resident of Chicago, Illinois (“TUCKER”), GLEN LAKEN, a resident of
Chicago, Illinois (“LAKEN”), JOHN KATSOCK, a resident of Juniper, Florida
(“KATSOCK”), CMG HOLDNGS GROUP, INC., a Nevada Corporation (‘CMG’), AUDIOEYE, an
Arizona Corporation (“AUDIOEYE”) ALAN MORELL, a resident of Santa Barbara,
California (“MORELL”), and JAMES ENNIS, a resident of Croaten, New York
(“ENNIS”) (individually a “PARTY” and collectively the “PARTIES”);


WHEREAS, A TO Z, PRIME, INFINITE, JRC, CLARE, FIDLER, TUCKER, LAKEN, and KATSOCK
claim that they have a financial claim against CMG, AUDIOEYE, MORRELL and ENNIS;
and


WHEREAS, CMG, AUDIOEYE, MORRELL and ENNIS claim that they have a financial claim
against A TO Z, PRIME, INFINITE, JRC, CLARE, FIDLER, TUCKER, LAKEN, and KATSOCK;
and


WHEREAS, A TO Z, PRIME, INFINITE, JRC, CLARE, FIDLER, and TUCKER, filed a
lawsuit against CMG, AUDIOEYE, MORRELL and ENNIS in the District Court for Clark
County, Nevada, Case No.: A-11-639-611-B Dept. No: XI (the “ACTION”); and


WHEREAS, the PARTIES without admitting or denying any liability on any of the
other PARTIES have concluded after advice from their own legal counsel that it
is best for all the PARTIES herein to settle all their disputes, hereby agree
that CMG shall pay A TO Z, PRIME, INFINITE, JRC, CLARE, FIDLER, TUCKER, LAKEN,
and KATSOCK together, Ten Thousand ($10,000) Dollars payable to the Trust
Account of FOX ROTHSCHILD LLP, 3800 Howard Hughes Pkwy., Suite 500, Las Vegas
Nevada 89169 attorneys for A TO Z, PRIME, INFINITE, JRC, CLARE, FIDLER, TUCKER,
LAKEN, and KATSOCK as complete and total settlement of any and all claims
between the PARTIES.


WHEREAS, the PARTIES desire to resolve their outstanding relationships subject
to the terms conditions and releases contained herein;


NOW THEREFORE, the PARTIES hereto, for good and valuable consideration, and
intending to be legally bound, the PARTIES do hereby agree as follows:


1. Settlement.  CMG shall pay A TO Z, PRIME, INFINITE, JRC, CLARE, FIDLER,
TUCKER, LAKEN, and KATSOCK together, Ten Thousand ($10,000) Dollars payable to
the Trust Account of SEC ATTORNEY LLC, 12 Corporate Drive, Shelton CT 06484,
escrow agent for A TO Z, PRIME, INFINITE, JRC, CLARE, FIDLER, TUCKER, LAKEN, and
KATSOCK.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Release.  For and in consideration of the terms contained herein, and except
as expressly provided to the contrary in this Agreement, A TO Z, PRIME,
INFINITE, JRC, CLARE, FIDLER, TUCKER, LAKEN, and KATSOCK on the one hand, and
CMG, AUDIOEYE, MORRELL and ENNIS on the other hand, do hereby release, remise,
hold harmless and forever discharge each other, as well as their successors,
agents, servants, workmen, subsidiaries, directors, shareholders, employees,
assigns and attorneys, of and from any and all manner of actions, causes
of  action, suits, debts, dues, accounts,  damages, bonds, covenants, notes,
contracts, agreements, judgments, demands and claims whatsoever in law or in
equity (including reasonable attorney’s fees/expenses and court costs arising
directly or indirectly therefrom), whether or not heretofore known, suspected or
asserted, foreseen or unforeseen, which any PARTY ever had, or has or may have
in the future relating to any activity which occurred prior to the signing of
this Mutual General Release, including but not limited to any and all claims
which were raised or could have been raised in the ACTION.


3. General Nature of the Release.  The PARTIES hereto acknowledge that this
release is a General Release, and each PARTY therefore expressly waives and
assumes the risk of any and all claims for damages which exist as of this date,
but which the PARTIES may not be aware of or suspect to exist, whether through
ignorance, oversight, error, negligence or otherwise, and which, if known, would
materially affect the decision to enter into this Mutual General Release.


4. No Contact. Subsequent to execution hereof, the PARTIES agree that neither
will have either direct or indirect contact with the other or the employees,
agents, creditors, debtors, shareholders, officers directors or the like of the
other PARTIES, other than in furtherance of the performance of the terms hereof.


5. Governing Law.  This release shall be construed in accordance with the laws
of the state of Nevada.  All disputes shall be resolved in the state or federal
courts of the State of Nevada.


6. Entire Agreement.  This Settlement and Termination Agreement contains the
entire agreement between the PARTIES with regard to the subject matter set forth
herein and shall be binding upon the heirs, successors and assigns of the
PARTIES.  This Settlement and Termination Agreement may only be modified in
writing, signed by or on behalf of the PARTIES.


7. Costs and Expenses.  Each PARTY shall bear their own attorney’s fees and
costs arising from the disputes between the PARTIES.


8. Assignment.  This Agreement shall not be assignable without the written
mutual consent of all PARTIES to this Agreement.


9. The PARTIES consent to a dismissal of the ACTION and shall cause their
counsel to execute a Stipulation and Order for Dismissal With Prejudice, each
PARTY to bear its own costs and attorneys’ fees.

 
2

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the PARTIES hereto have caused this agreement to be executed
in multiple originals, on the date first mentioned above.




A TO Z HOLDINGS, LLC
 
By:           /s/ Norman Zlirkoff
Print Name:  Norman Zlirkoff




PRIME EQUITY FUND IV LLC



By:           /s/ John J. Katsock Jr
Print Name:  John J. Katsock Jr.




INFINITE ALPHA, INC.



By:           /s/ Barbara Laken
Print Name:  Barbara Laken




JRC LIMITED INC



By:           /s/Roy Milkin
Print Name:  Roy Milkin




CLARE LLC



By:           /s/Dennis Flynn
Print Name:  Dennis Flynn, Mgr.




DAVID FIDLER, INDIVIDUALLY



By:           /s/David Fidler


 
3

--------------------------------------------------------------------------------

 


ERIK TUCKER, INDIVIDUALLY



By:           /s/ Erik Tucker




GLEN LAKEN, INDIVIDUALLY



By:           /s/ Glen Laken




JOHN KATSOCK, INDIVIDUALLY



By:           /s/ John Katsock




CMG HOLDNGS GROUP, INC.



By:           /s/James Ennis
Print Name:  James Ennis




AUDIOEYE


By:           /s/ James Ennis
Print Name:  James Ennis




ALAN MORELL, INDIVIDUALLY



By:           /s/ Alan Morell




JAMES ENNIS, INDIVIDUALLY



By:           /s/ James Ennis



 
4

--------------------------------------------------------------------------------

 
